Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a 371 of PCT/US2017/065294 (filed 12/8/2017) which claims benefit of 62/431,627 (filed 12/8/2016).

Election
Applicant’s election without traverse of group I and species of lipid as metabolites in the reply filed on 11/19/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 5, 7-8 and 11 (drawn to nonelected species) and 39 (drawn to nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1, 4, 6, 10, 16-17, 19, 28-31, 35-38 and 40 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6, 10, 16-17, 19, 28-31, 35-38 and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The metes and bounds of claims 1, 4, 6, and 38 are rendered vague and indefinite as recited in its entirety because the claims are referencing limitations that are not set forth in either an independent claim or a dependent claim. A claim should not depend on drawings/tables or figures found in the specification for completeness but instead, should be able to stand alone (permitted only in exceptional circumstances… see MPEP below).

    PNG
    media_image1.png
    157
    865
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 6, 10, 16-17, 19, 28-29, 31, 35-38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuan (Nature Protocols, 2012, 7(5):872-881) in view of Mahmoodi (2006) and Oroskar et al. (USPN9291535) over claims 35-38.
Yuan teaches method (page 874, Procedure) of measuring metabolites extracted from FFPE tissue from normal tissue (page 879, Fig. 3, legend, line 3++, for claims 16-17 and 19) and cancerous tissue: kidney tissue from AML (page 879, Fig. 3, legend, line 3++) and measuring metabolites from FFPE (not de-paraffinized, since no deparaffinizing reagent is used, claim 40) slices or cores (read as different portions of the FFPE, page 874, “PROCEDURE” step (C)(i)++). Yuan’s method comprising: extracting (page 874, 1(C), for claims 1, 4, 6 and 10) using methanol (page 874, 1(c ) iii, claim 31) one or more metabolites from a FFPE preparation of a biological sample (tissue sample, claim 28) and detecting the presence of one or more metabolites (such as polar metabolites, page 879, Fig. 3, legend, line 2++) in the FFPE (Page 878, Fig. 2c-d, page 879, Fig. 3b); For Claims 16-17, 19: the reference teaches measuring an expression level of metabolites in the FFPE preparation (page 880, line 9++), wherein the control sample from cancer patients or patients without cancer (page 880, line 15++).

Yuan does not explicitly teach the biological sample is prostate tissue sample as recited in claim 29, measuring metabolites in two or more portions of the FFPE preparation as recited in claim 35, using of slide in cassette for extracting metabolites as recited in claims 36-38. However, Yuan teaches preparing metabolite sample for each metabolite (page 875, 6|).
However, Mahmoodi teaches method of detecting lipid as metabolites from FFPE sample wherein the biological sample is prostate tissue sample (page 258, left column, 1st full paragraph++).
Oroskar teaches method of solid phase metabolites extraction using cartridge (Fig. 2, col. 8, line 45++) which is a simple procedure (col. 6, line 65++) that provides increased recovery of metabolites.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use extraction cassette to extract metabolites from different/multiple section of sample including from a prostate tissue sample.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of extracting and measuring of metabolite from biological samples and Yuan teaches preparing metabolites sample for each metabolites (thus provide motivation to prepare metabolites in two or more portions in different metabolite preparation) and better recovery of metabolites without losing sensitivity (page 873, right column, line 6++) and Oroskar using of cartridge to provides increased recovery of metabolites (col. 6, line 65++). In addition, it would have been obvious to a person of ordinary skill in the art to optimize the extraction and detecting conditions by measuring metabolites in two or more portion of the FFPE preparation to achieve accurate metabolite measurement.  
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed method and use of cassette/cartridge and selection of different tissue/prostate sample and multiple sample section, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653